958 A.2d 160 (2008)
289 Conn. 931
Irene SANDFORD
v.
Watson B. METCALFE et al.
Gretchen Pulvermann, Executrix (Estate of Mary Jane Watson)
v.
Watson B. Metcalfe et al.
Supreme Court of Connecticut.
Decided September 25, 2008.
Daniel W. Moger, Jr., and Joyce H. Young, Greenwich, in support of the petition.
James A. Fulton, Greenwich, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 110 Conn.App. 162, 954 A.2d 188 (2008), is denied.
ROGERS, C.J., and VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.